                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION


DEREK ROBERT GLASSER, for himself
and as next friend of C.D.G., a minor,

                               Plaintiff,

v.                                                    CIVIL ACTION NO. 2:15-cv-01411

MELISSA MCCUMBERS, et al.,

                               Defendants.



                                             ORDER


       Pending before this Court is the motion to dismiss filed by Defendants Melissa

McCumbers and Casey Adkins (collectively, “Defendants”). (ECF No. 29.) By Standing Order

entered on May 7, 2014, and filed in this case on February 4, 2015, (ECF No. 3), and by orders

entered on November 9, 2017, (ECF No. 24), and September 20, 2018, (ECF No. 36), this action

was referred to United States Magistrate Judge Dwane L. Tinsley for submission of proposed

findings and a recommendation for disposition (“PF&R”). Magistrate Judge Tinsley filed his

PF&R on November 30, 2018, recommending that this Court grant the motion to dismiss. (ECF

No. 37.)

       This Court is not required to review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the findings or recommendation to

which no objections are addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985). Failure to file

timely objections constitutes a waiver of de novo review and Plaintiff’s right to appeal this Court’s
order. 28 U.S.C. § 636(b)(1); see also Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989);

United States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984). In addition, this Court need not

conduct a de novo review when a party “makes general and conclusory objections that do not

direct the Court to a specific error in the magistrate’s proposed findings and recommendations.”

Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

       Objections to the PF&R in this case were due on December 17, 2018. (ECF No. 37.) To

date, Plaintiff has failed to submit any objections in response to the PF&R, thus constituting a

waiver of de novo review and Plaintiff’s right to appeal this Court’s order.

       Accordingly, the Court ADOPTS the PF&R, (ECF No. 37), in full and GRANTS

Defendants’ motion to dismiss, (ECF No. 29). Because Defendants are the sole remaining

Defendants in this action, this Court further DISMISSES this action in its entirety and DIRECTS

the Clerk to remove it from this Court’s docket.

       IT IS SO ORDERED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                              ENTER:         January 15, 2019
